

117 S436 IS: American Broadband Buildout Act of 2021
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 436IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Ms. Collins (for herself and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide Federal matching funding for State-level broadband programs.1.Short titleThis Act may be cited as the American Broadband Buildout Act of 2021.2.DefinitionsIn this Act:(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)Broadband availability mapsThe term broadband availability maps means the maps created by the Federal Communications Commission under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)).(3)Broadband internet access serviceThe term broadband internet access service—(A)means mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service, but excluding dial-up internet access service; and(B)includes any service that the Commission finds to be providing a functional equivalent of the service described in subparagraph (A) or that is used to evade the protections set forth in part 8 of title 47, Code of Federal Regulations, or any successor thereto.(4)CommissionThe term Commission means the Federal Communications Commission.(5)Eligible entityThe term eligible entity means—(A)a State; or(B)an entity authorized by a State to spend funds for a purpose described in section 3 or 4.(6)Last-mile infrastructureThe term last-mile infrastructure means infrastructure the predominant purpose of which is to provide broadband internet access service to end users or end user devices, including households, businesses, community anchor institutions, public safety entities, and critical community facilities.(7)Overbuilding(A)In generalExcept as provided in subparagraph (B), the term overbuilding means deploying broadband infrastructure in an area—(i)that already has—(I)facilities capable of providing standard broadband service; or(II)broadband infrastructure that was built using funds from a Federal or State program that were provided for the express purpose of deploying broadband infrastructure;(ii)where Federal or State funding has already been committed for the deployment of facilities capable of providing standard broadband service, even if such service is not yet available, provided that the funding recipient is meeting any applicable buildout deadlines; or(iii)with respect to which a broad­band internet access service provider has already made enforceable commitments to a Federal agency or State to deploy facilities capable of providing standard broad­band service, even if such service is not yet available, provided that the broadband internet access service provider is meeting any applicable buildout deadlines.(B)Interconnect pointsThe term overbuilding does not include deploying broadband infrastructure in an area described in subparagraph (A) if the infrastructure is deployed for the purpose of reaching interconnect points of standard broadband service to meet the needs of broadband users in another area that is an unserved area.(8)Qualifying projectThe term qualifying project means a project—(A)to construct last-mile infrastructure that will provide broadband internet access service at a speed of not less than 100 megabits per second for downloads and 10 megabits per second for uploads in an unserved area, without engaging in overbuilding; and(B)that is funded by a public-private partnership in which—(i)(I)the State in which the project is located provides a portion of the funds; or(II)the State in which the project is located and another entity, which may be a political subdivision of the State in which the project is located, together provide not less than 25 percent of the funds; and(ii)the private company or electric cooperative that will provide broadband internet access service to customers connected to the last-mile infrastructure provides not less than 25 percent of the funds.(9)Standard broadband serviceThe term standard broadband service means broad­band internet access service with a speed of not less than—(A)25 megabits per second for downloads; and(B)3 megabits per second for uploads.(10)StateThe term State has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).(11)Unserved areaThe term unserved area means a census block in which standard broadband service is not available to all households according to—(A)the broadband availability maps; or(B)if the maps described in subparagraph (A) have not been completed at the time when the relevant grant is being awarded, any existing broadband availability data of the Commission, as well as any relevant data from the National Broadband Availability Map produced by the Assistant Secretary.3.Last-mile broadband infrastructure(a)Grants(1)In generalThe Commission shall award grants to eligible entities for qualifying projects.(2)Advisory role of NTIAThe Commission shall carry out paragraph (1) in consultation with the Assistant Secretary, including by soliciting and taking into account the advice of the Assistant Secretary.(b)PrioritizationThe Commission shall give priority to qualifying projects in States in which, according to the broadband availability maps—(1)less than 68 percent of households subscribe to fixed terrestrial broadband internet access service with a speed of not less than—(A)10 megabits per second for downloads; and(B)1 megabit per second for uploads; and(2)less than 40.5 percent of households subscribe to fixed terrestrial standard broadband service.(c)High-Cost, geographically challenged areasThe Commission shall ensure that not less than 15 percent of the amounts awarded under this section are used in unserved areas that are high-cost and geographically challenged, as determined by the Commission.(d)Population-Based allocation(1)In generalIn awarding grants under this section, the Commission shall allocate not less than $5,000,000,000 among the States based on the proportion that the population of each State bears to the population of all States.(2)Excess fundsIf the amount allocated for a State under paragraph (1) exceeds the allowable Federal share of the costs of projects of the State (or other eligible entity acting on behalf of the State) that are eligible for funding under this section, the Commission shall withhold the excess amount, which shall revert to the general fund of the Treasury.(3)Failure to applyIf an eligible entity does not apply for a grant under this section by the last day of fiscal year 2022, the amount that would have been awarded to the eligible entity under paragraph (1) shall revert to the general fund of the Treasury.4.Public awareness campaigns; digital literacy programsThe Commission shall award grants to eligible entities—(1)to carry out public awareness campaigns designed to highlight the value and benefits of broadband internet access service, in order to increase the adoption of broadband internet access service; and(2)to support digital literacy programs in areas in which a qualifying project that receives funding under section 3 is located.5.Federal share(a)In generalThe Federal share of the cost of a project, campaign, or program that receives funding under this Act shall be not more than 50 percent.(b)Use of certain Federal funds for non-Federal share(1)In generalA State may use any amounts described in paragraph (2) for the non-Federal share of the cost of a project, campaign, or program that receives funding under this Act.(2)Eligible amountsThe amounts referred to in paragraph (1) are amounts received from—(A)the Secretary of Housing and Urban Development under the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.);(B)the Appalachian Regional Commission established under section 14301(a) of title 40, United States Code;(C)the Economic Development Administration of the Department of Commerce;(D)any rural telehealth program of the Commission; or(E)the Northern Border Regional Commission established under section 15301(a)(3) of title 40, United States Code.6.Technology neutrality requiredThe Commission shall award grants to eligible entities under this Act in a manner that does not favor the use of any particular technology.7.Transparency and accountability(a)Last-Mile broadband infrastructure grantsFor grants awarded under section 3, the Commission shall establish transparency and accountability rules under which—(1)after receiving an application for a grant to carry out a qualifying project in an area, the Commission shall determine whether the area is served or unserved using accurate and granular information regarding the availability of broadband internet access service at the sub-census block level;(2)the Commission shall—(A)permit a person or entity to challenge an initial determination of the Commission under paragraph (1); and(B)provide a period of not less than 45 days, after the Commission makes an initial determination under paragraph (1) with respect to an area, during which a provider of broad­band internet access service may voluntarily submit information concerning the broadband internet access service that the provider offers in the area;(3)the Commission shall provide the public with notice of—(A)an initial determination with respect to an area under paragraph (1);(B)the final determination of whether an area is served or unserved after the process for challenging the initial determination, as described in paragraph (2), has concluded;(C)the entities that have applied for a grant; and(D)the results of any decision regarding a grant application, including by identifying—(i)each eligible entity that was awarded a grant;(ii)the areas that each grantee will serve using the grant funds;(iii)the nature of the service that each grantee will provide in each area described in clause (ii); and(iv)the amount that the Commission has authorized each grantee to use to carry out a qualifying project in each unserved area; and(4)the Commission shall establish—(A)broadband buildout milestones and periodic certifications that a grantee must submit to demonstrate compliance with the broad­band buildout milestones;(B)a maximum buildout timeframe of 5 years from the date on which the Commission first awards a grant to an eligible entity;(C)requirements for grantees to submit to the Commission and to the broadband office or other applicable authority of the State in which the grantee is carrying out the project periodic reports that identify—(i)the nature of the service provided in each unserved area; and(ii)the latitude and longitude coordinates of each location to which the grantee has provided broadband internet access service in each census block;(D)penalties for noncompliance with—(i)the broadband buildout milestones under subparagraph (A);(ii)the certification requirements under subparagraph (A); and(iii)the reporting requirements under subparagraph (C);(E)procedures through which the Commission may recover grant funds, in whole or in part, from a grantee if the grantee defaults or does not comply with the requirements under this Act; and(F)any additional methods or reporting necessary to reduce waste, fraud, and abuse within the grant program.(b)Public awareness and digital literacy grantsFor grants awarded under section 4, the Commission shall establish transparency and accountability rules that—(1)require the Commission to provide the public with notice of—(A)the entities that have applied for a grant; and(B)the results of any decision regarding a grant application, including by—(i)identifying each eligible entity that was awarded a grant;(ii)identifying the areas that each grantee will serve using the grant funds;(iii)providing a summary of the projects that each grantee will carry out in each area described in clause (ii); and(iv)the amount that the Commission has authorized a grantee to use to carry out a public awareness campaign or support digital literacy programs in each area described in clause (ii); and(2)establish—(A)project milestones and periodic certifications that a grantee must submit to demonstrate compliance with the project milestones;(B)a maximum project completion timeframe of 5 years from the date on which the Commission first awards a grant to an eligible entity;(C)periodic reporting requirements for grantees to demonstrate progress in meeting the project milestones under subparagraph (A);(D)penalties for noncompliance with—(i)the project milestones under subparagraph (A);(ii)the certification requirements under subparagraph (A); and(iii)the reporting requirements under subparagraph (C);(E)procedures through which the Commission may recover grant funds, in whole or in part, from a grantee if the grantee defaults or does not comply with the requirements under this Act; and(F)any additional methods or reporting necessary to reduce waste, fraud, and abuse within the grant program.8.Authorization of appropriationsThere are authorized to be appropriated to the Commission to carry out this Act for fiscal year 2021, $15,000,000,000, to remain available until expended.